Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Election/Restrictions
Applicant's election with traverse of Species 2, Figure 5, in the reply filed on August 3, 2022, is acknowledged.  The traversal is on the ground(s) that Species 2, Figure 5, applies to all the figures.  This is not found persuasive because Figure 5 includes structure for a square clamped element and also omits the jaws (5) which the other Species requires.  Nonetheless, an extensive search and shown that the subject matter of Claim 1 is novel.  Therefore, in an attempt to promote compact prosecution, the restriction requirement is withdrawn for all claims that depend from Claim 1.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6-9, 11, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The recitation should be amended to recite “an end.”  Appropriate correction is required.
Claim 4 recites the limitation "a clamping element" in line 3.  It is unclear whether this is a new claimed limitation or if it is the same as the “clamping element” recited in Claim 1.  Appropriate correction is required. 
Claim 6 recites the limitations "the projection of the at least one clamping section" in lines 2-3 and "the projection of at least one bushing" in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.  The recitations should be amended to recite “a projection.”  Appropriate correction is required.
Claim 7 recites the limitation "a transmission element" in lines 2-3 and “the peripheral surface” in lines 4-5.  First, it is unclear whether this transmission element is a new limitation or if it is the same as the “transmission element” recited in Claim 1.  Second, there is insufficient antecedent basis for “the peripheral surface” and the limitation should be amended to “a peripheral surface.”  Appropriate correction is required.
Claim 8 recites the limitation "the head" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should be amended to “a head.”  Appropriate correction is required.
Claim 9 recites the limitations "the opening" in line 4 and “the outer surface” in line 5.  There is insufficient antecedent basis for these limitations in the claim.  The limitations should be amended to properly introduce these terms.  Appropriate correction is required.
Claim 12 recites the limitations "the projections of the clamping sections" in lines 3-4 and "the projections of bushings" in line 5.  There is insufficient antecedent basis for these limitations in the claim.  The recitations should be amended to recite “a projection.”  Appropriate correction is required.
Claim 14 is a method claim but no method steps are actually claimed.  It is therefore unclear what steps or processes the Applicant is attempting to claim as their invention.  The claims recites functional use language in the form of “for aligning and fixing a camera or for variably adjusting and fixing a display and control unit” yet this language does not positively claim method steps.  Appropriate correction is required.
Claim 11 is reject by virtue of its dependency.
Reasons for Allowance
The closest prior art is US 6,033,363 to Farley.  Farley discloses a clamping device having a clamping joint, at least one clamping section, a transmission element and a tensioning element.  However, neither Farley nor the cited prior art, considered alone or in combination, discloses or teaches where the transmission element presses against a respective clamping part or where translational movement of the clamping element causes a translational movement of the transmission element. 
Allowable Subject Matter
Claims 1,3, 5, 10, and 13 are allowed.
Claims 2, 4, 6-9, 11, 12, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632